 


110 HRES 397 EH: Condemning violence in Estonia and attacks on Estonia’s embassies in 2007, and expressing solidarity with the Government and the people of Estonia.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 397 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Condemning violence in Estonia and attacks on Estonia’s embassies in 2007, and expressing solidarity with the Government and the people of Estonia. 
 
 
Whereas on April 27, 2007, a crowd of more than 1,000 pro-Russian demonstrators gathered in Tallinn and riots broke out across the city;
Whereas more than 153 people were injured as a result of the pro-Russian riots, and one died as a result of stabbing by another rioter;
Whereas several stores in Tallinn and surrounding villages were looted as a result of the riots, and a statue of an Estonian general was set on fire;
Whereas since April 27, 2007, the Government of Estonia has reported several cyber-attacks on its official lines of communication, including those of the Office of the President;
Whereas on April 28, 2007, and in days following, the Embassy of Estonia in Moscow was surrounded by angry protesters who demanded the resignation of the Government of Estonia, tore down the flag of Estonia from the Embassy building, and subjected Embassy officials inside the building to violence and vandalism;
Whereas on April 30, 2007, a delegation of the State Duma of the Russian Federation visited Estonia and issued an official statement at the Embassy of the Russian Federation in Estonia that the government of Estonia must step down;
Whereas on May 2, 2007, the Ambassador of Estonia to the Russian Federation was physically attacked by protesters and members of youth groups during an official press conference;
Whereas on May 2, 2007, the Swedish Ambassador to the Russian Federation was attacked as he left the Embassy of Estonia in Moscow, and his car was damaged by a crowd, resulting in a formal protest to the Russian Federation by the Swedish Foreign Ministry;
Whereas the Government of Estonia has reported other coordinated attacks against Estonian embassies in Helsinki, Oslo, Copenhagen, Stockholm, Riga, Prague, Kiev, and Minsk, and the Estonian Consulate in St. Petersburg;
Whereas on May 2, 2007, Prime Minister of Estonia Andrus Ansip stated that a sovereign state is under a heavy attack and that the events constitute a well-coordinated and flagrant intervention with the internal affairs of Estonia;
Whereas on May 2, 2007, the public prosecutor’s office of Estonia initiated an investigation into the cyber-attacks against Internet servers in Estonia and requested cooperation from the Russian Federation to identify the source of the attacks;
Whereas on May 2, 2007, the European Commission expressed its solidarity with Estonia and urged Russia to respect its obligations to the Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961, and end the blockade of the Embassy of Estonia in Moscow; and
Whereas the Embassy of Estonia in Russia has been closed since April 27, 2007, and Estonia has suspended consular services to Moscow because conditions remain unsafe for Embassy officials: Now, therefore, be it 
 
That the House of Representatives—
(1)expresses its strong support for Estonia as a sovereign state and a member of the North Atlantic Treaty Organization (NATO) and the Organization of Security and Cooperation in Europe (OSCE) as it deals with matters internal to its country;
(2)condemns recent acts of violence, vandalism, and looting that have taken place in Estonia;
(3)condemns the attacks and threats against Estonia’s embassies and officials in Russia and other countries;
(4)urges all activists involved to express their views peacefully and reject violence;
(5)honors the sacrifice of all those, including soldiers of the Red Army, that gave their lives in the fight to defeat Nazism;
(6)condemns any and all efforts to callously exploit the memory of the victims of the Second World War for political gain;
(7)supports the efforts of the Government of Estonia to initiate a dialogue with appropriate levels of the Government of the Russian Federation to resolve the crisis peacefully and to sustain cooperation between their two sovereign, independent states; and
(8)urges the governments of all countries—
(A)to condemn the violence that has occurred in Estonia, Moscow, and elsewhere in 2007 and to urge all parties to express their views peacefully;
(B)to assist the Government of Estonia in its investigation into the source of cyber-attacks; and
©)to fulfill their obligations under the Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961.
 
Karen L. HaasClerk.
